SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

76
CAF 14-02197
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


IN THE MATTER OF ROSE M. GIBSON,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

THOMAS W. MURTAUGH, JR.,
RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


TRACY L. PUGLIESE, CLINTON, FOR PETITIONER-APPELLANT.

JOHN J. RASPANTE, UTICA, FOR RESPONDENT-RESPONDENT.

PETER J. DIGIORGIO, JR., ATTORNEY FOR THE CHILDREN, UTICA.


     Appeal from an order of the Family Court, Herkimer County
(Anthony J. Garramone, J.H.O.), entered November 19, 2014 in a
proceeding pursuant to Family Court Act article 6. The order
dismissed the petition alleging a violation of an order of visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Gibson v Murtaugh ([appeal No. 1]
___ AD3d ___ [Mar. 18, 2016]).




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court